Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 1
                                       of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 2
                                       of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 3
                                       of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 4
                                       of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 5
                                       of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 6
                                       of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 7
                                       of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 8
                                       of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 9
                                       of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 10
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 11
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 12
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 13
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 14
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 15
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 16
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 17
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 18
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 19
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 20
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 21
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 22
                                        of 23
Case: 17-05044   Doc# 109-1   Filed: 07/29/19   Entered: 07/29/19 21:25:52   Page 23
                                        of 23
